Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with QING LIN on 11/1/2021.

The amended claims 1, 4, 15 and 21 are as below:
Claim 1 (amended): An ultraviolet light emitting device comprising: 
a body having a recess; 
a light emitting diode chip disposed in the recess, wherein the light emitting diode chip is to emit light having a wavelength in a range of 100 nm to 280 nm, the light emitting diode chip having at least a side surface and a top surface; 
a light transmitting member disposed on the body, the light transmitting member having a bottom surface, the light transmitting member is to transmit the light having the wavelength in the range of 100 nm to 280 nm; 
a resin layer disposed in the recess, wherein the resin layer is to contact the top surface and side surfaces of the light emitting diode chip; 
wherein an inner portion of the light transmitting member covers the recess of the body, wherein an outer portion of the light transmitting member is attached to the body,
wherein both the resin layer and the light emitting diode chip are spaced apart from the bottom surface of the light transmitting member by an empty space, 

wherein the portion of the resin layer contacts a bottom surface of the recess and extends between the side surfaces of the light emitting diode chip and an inner side surface of the recess, 
wherein the light transmitting member is spaced apart from the light emitting diode chip by a first vertical distance which is from the bottom surface of the light transmitting member to the top surface of the light emitting diode chip, 
wherein the light transmitting member is spaced apart from the portion of the resin layer by a second vertical distance which is from the bottom surface of the light transmitting member to a top surface of the portion of the resin layer, 
wherein a maximum distance of the second vertical distance is greater than a maximum distance of the first vertical distance, 
wherein the resin layer and the light transmitting member are formed of different materials through which the wavelength in the range of 100 nm to 280 nm is transmitted,
wherein the bottom surface of the light transmitting member is non-contact from an entire top surface of the resin layer by the empty space, 
wherein the empty space includes a first empty space that is vertically overlapped with the light emitting diode chip and a second empty space that is vertically overlapped with the portion of the resin layer, and a first thickness of the first empty space 
wherein the first thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the first empty space 

 wherein a distance between the top surface of the light emitting diode chip and a top surface of the resin layer, directly above the light emitting diode chip and vertically overlapped with the light emitting diode chip, of the resin layer is in a range of 0.5 um-10 um;
a second resin layer disposed on an upper surface of the light transmitting member and an upper surface of the body.

Claim 4 (amended): The ultraviolet light emitting device of claim 1, wherein the second thickness of the second empty space 

Claim 15 (amended): An ultraviolet light emitting device comprising: 
a body having a recess, wherein an upper periphery of the recess includes a stepped structure lower than an upper surface of the body; 
a light emitting chip disposed in the recess, wherein the light emitting chip is to emit light having a wavelength in a range of 100 nm to 280 nm, the light emitting chip having side surfaces and a top surface; 
a light transmitting member attached to the body, the light transmitting member to cover the recess, and the light transmitting member having a bottom surface; a resin disposed in the recess between sides of the body and sides of the light emitting chip, and contacting the top surface of the light emitting chip; and an empty space having both a first empty space and a second empty space between the light transmitting member and the resin, the first empty space being an area of the empty space that is vertically overlapped with the light emitting chip, and the second empty space being remaining area of the empty 

wherein a distance between the top surface of the light emitting chip and a top surface of the resin layer, directly above the light emitting chip and vertically overlapped with the light emitting chip, of the resin layer is in a range of 0.5um-10um;
a second resin layer disposed on an upper surface of the light transmitting member and an upper surface of the body.

Claim 26 (amended): An ultraviolet light emitting device comprising: 
a body having a recess; 

wherein the light emitting diode chip is to emit light having a wavelength in a range of 100 nm to 280 nm, the light emitting diode chip having at least a side surface and a top surface; 
a light transmitting member disposed on the body, the light transmitting member having a bottom surface, the light transmitting member is to transmit the light having the wavelength in the range of 100 nm to 280 nm; 
a first resin layer disposed in the recess, wherein the first resin layer is to contact the top surface and side surfaces of the light emitting diode chip; and 
a second resin layer disposed on an upper surface of the light transmitting member and an upper surface of the body, 
wherein the light transmitting member covers the recess of the body, wherein the light transmitting member is attached to the body, 
wherein both the first resin layer and the light emitting diode chip are spaced apart from the bottom surface of the light transmitting member by an empty space, 
wherein the first resin layer includes a portion that is not vertically overlapped with the light emitting diode chip, 
wherein the portion of the first resin layer contacts a bottom surface of the recess and extends between the side surface of the light emitting diode chip and an inner side surface of the recess, 
wherein each of the first and second resin layers has a transmittance of 70% or more with respect to the wavelength in the range of 100 nm to 280 nm emitted from the light emitting diode chip, 
wherein the first and second resin layers, and the light transmitting member are formed of different materials through which the wavelength in the range of 100 nm to 280 nm is transmitted, 
wherein a thickness of the portion of the first resin layer is 1 mm or less, 
first resin layer includes a fluororesin-based material, 
wherein an inner portion of the light transmitting member is vertically overlapped with the first resin layer, 
wherein an outer portion of the light transmitting member is vertically overlapped with the body that is disposed outside the empty space, 
wherein the bottom surface of the light transmitting member is non-contact from an entire top surface of the first resin layer by the empty space, 
wherein a distance between an upper surface of the first resin layer and the top surface of the light emitting diode chip is equal to or less than 10 um, and a thickness of the second resin layer is equal to or less than 10 um.  

Allowable Subject Matter

Claims 1, 4-9, 11, 13, 15-20, 22, 24-27 are allowed.

Regarding claim 1 or claim 15 or claim 26, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second resin layer disposed on an upper surface of the light transmitting member and an upper surface of the body” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2012/0286319 A1 (“Lee”), US 2008/0179503 A1 (“Camargo”) and US 2015/0280083 A1 (“Schricker”) are hereby cited as the closest prior art. 
Figure 7 of Lee discloses a body (110, para 71) having a recess (cavity 111, para 71); 

However, the above prior arts by themselves or in combination with other arts does not teach: ”a second resin layer disposed on an upper surface of the light transmitting member and an upper surface of the body”, for claim 1 or claim 15 or claim 26. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1, 15 and 26 are allowed.
Dependent claims 4-9, 11, 13, 16-20, 22, 24-25, 27 are allowed as those inherit the allowable subject matters from claim 1, 15 and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819